Citation Nr: 0120306	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-00 005A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from February 1990 to August 
1992.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in January 1999, the veteran 
indicated that he wanted a Board hearing at a local VA 
office.  The RO scheduled the veteran for such a hearing in 
May 2000, but the veteran failed to report and later 
indicated that he had not received the letter notifying him 
of the scheduled hearing.  The RO then scheduled the veteran 
for another such hearing and mailed notification of the 
scheduled hearing date to the veteran's latest address of 
record.  Inasmuch as the veteran did not report to, or 
request a postponement of, that hearing, the Board considers 
the veteran's hearing request withdrawn and deems this case 
ready for review by the Board.  38 C.F.R. 
§ 20.704(d) (2000).


FINDINGS OF FACT

1.  In March 1994, the RO denied the veteran eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.

2.  The same month, the RO notified the veteran of the 
determination and advised him of his appellate rights, but 
the veteran did not file a timely notice of disagreement with 
that determination.  

3.  The evidence associated with the claims file subsequent 
to the RO's March 1994 determination is neither cumulative, 
nor redundant, but it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, is not so significant that it must be considered 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1994 determination of the RO denying 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the claim of eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  
During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990). ).  In this case, the RO has not 
specifically indicated that it developed the veteran's claim 
pursuant to the VCAA.  However, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  

First, in a letter June 1998, the RO notified the veteran of 
the evidence needed to substantiate his claim to reopen his 
previously denied claim of eligibility for Chapter 30 
benefits.  In addition, in its September 1998 statement of 
the case, the RO notified the veteran of all regulations 
pertinent to claims to reopen and the reasons for which his 
claim had been denied, and provided him an opportunity to 
submit evidence and to present argument in support of his 
appeal.  The veteran took advantage of this opportunity by 
subsequently submitting written statements in support of his 
claim.  

Second, during the pendency of this appeal, the RO considered 
all evidence identified by the veteran as being pertinent to 
his claim.  Although the VCAA requires the VA to assist an 
appellant in obtaining evidence in support of his claim, the 
veteran has not identified any outstanding evidence that 
needs to be secured. 

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claim, reviewed all relevant 
evidence necessary for the equitable disposition of that 
claim, and is unaware of any other outstanding, pertinent 
evidence that needs to be obtained in support of that claim, 
a Remand to comply with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).  

In addition, during the pendency of this appeal, on November 
1, 2000, Congress revised the law governing, in pertinent 
part, eligibility for Chapter 30 educational assistance 
benefits.  See Veterans Benefits and Health Care Improvement 
Act of 2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000).  Although the Act repeals the requirement for an 
initial obligated period of active duty as a condition of 
Chapter 30 eligibility, it does not substantively alter the 
active duty service requirements pertinent to the veteran's 
claim.  In light of the foregoing, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The RO denied the veteran eligibility for Chapter 30 
educational assistance benefits in March 1994 on the 
following bases: (1) The veteran did not complete his initial 
active duty obligation of 3 years; (2) He did not complete 2 
years of active duty service, and within one year of 
separation from that service, enter a reserve or guard unit 
under an obligation to serve at least 4 years in the Selected 
Reserve; 
(3) He was not discharged for a service-connected disability, 
a medical condition that preexisted service, or hardship; (4) 
He was not discharged for convenience of the government after 
serving at least 30 months of an initial obligation of 3 
years; and (5) He was not involuntarily separated for 
convenience of the government because of a qualifying 
reduction in force.  In denying the veteran's claim, the RO 
considered the veteran's January 1994 application for Chapter 
30 benefits and service personnel records, and an enrollment 
certification received in February 1994.  The RO notified the 
veteran of the March 1994 determination and advised him of 
his appellate rights by letter dated the same day, but the 
veteran did not file a timely appeal of that determination.  
The March 1994 determination is thus final.  38 U.S.C.A. § 
7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the passage of the 
VCAA, however, the adjudicator may no longer analyze claims 
to reopen in the manner developed by the Court in 1999.  See 
VCAA, Pub. L. No 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Rather, after the adjudicator finds that new and material 
evidence has been submitted and reopens the claim, he or she 
need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether the VA has 
fulfilled its duty to assist the appellant in developing his 
or her claim, and if so, decide the merits of that claim.  

In this case, as explained below, new and material evidence 
has not been submitted to reopen the veteran's claim.  The 
pertinent evidence that has been associated with the 
veteran's claim since the RO's March 1994 determination 
includes a January 1998 application for Chapter 30 
educational assistance benefits and multiple written 
statements of the veteran.  This evidence is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers; therefore, it is new.  

The evidence is not material, however, because it does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to decide fairly the merits of the claim.  
The Board bases this finding on the fact that the new 
evidence merely confirms that the veteran served on active 
duty from February 1990 to August 1992, for a total period of 
active service of 2 years, 5 months and 10 days.  This 
evidence does not establish that the veteran completed his 
active duty obligation of 3 years or a 2-year period of 
active duty, after which he entered a reserve or guard unit.  
It also does not establish that he was discharged for a 
service-connected disability, a medical condition that 
preexisted service, hardship, or for convenience of the 
government after serving at least 30 months of his 3-year 
obligation, or that he was involuntarily separated for 
convenience of the government because of a qualifying 
reduction in force.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 
1991), as amended by the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822 (2000).

Instead, the newly submitted application and written 
statements reflect the veteran's belief that he is eligible 
for Chapter 30 benefits because, during service, he 
contributed $1,200 to participate in the Chapter 30 program, 
was discharged from service for convenience of the government 
and to begin participating in a Reserve Officer Training 
Corps (ROTC) program, and was misinformed with regard to the 
consequences of his early discharge.  In his statements, the 
veteran alleges that, although he is 20 days short of having 
served 30 months of his 3-year active duty obligation, those 
20 days should be considered active duty as they were spent 
traveling from his last duty station to the location where he 
entered ROTC.  In the absence of evidence from the veteran's 
service department confirming those 20 days as active duty, 
the veteran's allegation is insufficient to establish that he 
was discharged from service for convenience of the government 
after completing at least 30 months of his 3-year period of 
obligated service.  Clearly, the new evidence does not cure 
the evidentiary defect that was the basis for the RO's March 
1994 denial of the veteran's claim. 

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's claim for 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  This claim must therefore 
be denied.



ORDER

New and material evidence not having been submitted, the 
claim of eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

